 Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.2 Page 1 of 7




Paul M. Belnap (#279)
Stuart H. Schultz (#2886)
Chet W. Neilson (#13561)
Attorney for Defendants
Strong & Hanni
102 South 200 East, Suite 800
Salt Lake City, UT 84111
Telephone: (801) 532-7080
pbelnap@strongandhanni.com
sschult@strongandhanni.com
cneilson@strongandhanni.com


                           UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


 JOHN C. HEATH, ATTORNEY AT LAW,
 PC, d/b/a LEXINGTON LAW FIRM and                 PETITION FOR REMOVAL
 CREDITREPAIR.COM, INC.,
                                                  Case No.: 2:21-cv-00301-JNP
                               Plaintiffs,
                                                  Judge: Jill N. Parrish
 v.

 CATLIN SPECIALTY INSURANCE
 COMPANY and INDIAN HARBOR
 INSURANCE COMPANY,

                               Defendants.



       Pursuant to 28 U.S.C. §§ 1441 and 1446, defendants Catlin Specialty Insurance Company

(“Catlin Specialty”) and Indian Harbor Insurance Company (“Indian Harbor” and, together with

Catlin Specialty, “Defendants”) hereby submit this Petition for Removal and respectfully request

that the above-captioned action be removed to the United States District Court for the District of
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.3 Page 2 of 7




Utah from the Third Judicial District Court in and for Salt Lake County, State of Utah. 1 As set

forth herein, removal has been timely and properly noticed, and the action is removable based on

diversity of citizenship jurisdiction. See 28 U.S.C. § 1332.

                   REMOVAL IS TIMELY AND PROPERLY NOTICED

        1.     On January 27, 2021, plaintiffs John C. Heath, Attorney at Law, PC d/b/a Lexington

Law Firm (“Lexington Law”) and Creditrepair.com, Inc. (“Creditrepair.com” and, together with

Lexington Law, “Plaintiffs”) filed a complaint (the “Complaint”) against Defendants in the Third

Judicial District Court in and for Salt Lake County, State of Utah. A copy of the Complaint is

attached hereto as Exhibit A.

        2.     Pursuant to Local Rule 81-2(a)(2)(A), a current copy of the state court docket sheet

is attached as Exhibit “B.”

        3.     Pursuant to Local Rule 81-2(a)(2)(B), the state court has not yet issued a scheduling

order or notice of event due dates.

        4.     On April 16, 2021, Plaintiffs served the Complaint on the Utah Department of

Insurance.

        5.     By letter postmarked April 22, 2021, the Utah Department of Insurance served the

Complaint on Defendants.

        6.     On April 26, 2021, Defendants received the Complaint.

        7.     Removal is timely noticed because this Notice of Removal has been filed “within

30 days after the receipt by the defendants, through service or otherwise, of a copy of the initial


        The action is currently docketed at John C. Heath, Attorney at Law, PC, d/b/a Lexington Law
        1

Firm and Creditrepair.com, Inc. v. Catlin Specialty Insurance Company and Indian Harbor Insurance
Company, Case No. 210900516 (Utah State Court – 3rd Judicial District Court).


                                                -2-
.
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.4 Page 3 of 7




pleading setting forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b).

        8.     In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

served promptly on Plaintiffs and filed with the Clerk of the Third Judicial District Court in and

for Salt Lake County, State of Utah.

        9.     This action is properly removed to this Court because the District of Utah

encompasses “the place where such action is pending.” See 28 U.S.C. § 1441(a); 28 U.S.C.

§ 112(c).

                          THE ACTION IS REMOVABLE
               BASED ON DIVERSITY OF CITIZENSHIP JURISDICTION

        10.    This action is subject to removal under 28 U.S.C. §§ 1332(a) and 1441 because

there is complete diversity of citizenship between the litigants and the amount in controversy

exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1446(c)(2)(A).

        11.    Plaintiff Lexington Law alleges that it is a Utah professional corporation with its

principal place of business in Salt Lake City, Utah. (Compl. at ¶ 6.)

        12.    Plaintiff Creditrepair.com alleges that it is a Florida corporation with its principal

place of business in Salt Lake City, Utah. (Compl. at ¶ 7.)

        13.    Defendant Catlin Specialty is a Delaware corporation with its principal place of

business located in Stamford, Connecticut.

        14.    Defendant Indian Harbor is a Delaware corporation with its principal place of

business located in Stamford, Connecticut.

        15.    Accordingly, there is complete diversity of citizenship between the parties.



                                                -3-
.
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.5 Page 4 of 7




         16.   In a coverage action, “the amount in controversy is measured by the injured third

party’s bona fide claim against the insured, unless this exceeds the maximum limit of the policy,

[i]n which event the amount in controversy is the maximum limit of the insurer’s liability under

the policy.” Farmers Ins. Co. v. McClain, 603 F.2d 821, 823 (10th Cir. 1979) (quotation marks

omitted); accord Am. Nat’l Prop. & Cas. Co. v. Whisenant, 2020 WL 5366810, at *4 (D.N.M.

Sept. 8, 2020) (unpublished); see also Wright & Miller, 14AA Fed. Prac. & Proc. Juris. § 3710

(4th ed.) (“[In] those cases in which the question is the applicability of the policy to a particular

occurrence … the jurisdictional amount in controversy is measured by the value of the underlying

claim against the insured.”).

         17.   In just one of the three underlying actions for which Plaintiffs seek coverage, the

underlying plaintiffs seek compensatory damages in excess of $75,000, as well as other damages.

See Ad Astra Recovery Servs., Inc. v. Heath et al., Case No. 18-cv-01145, First Amended

Complaint, Dkt. No. 120, at 23 (D. Kan.).

         18.   In another underlying action for which Plaintiffs seek coverage, a jury returned a

verdict of $2.5 million against Lexington Law and its co-defendant. See CBE Grp., Inc. v.

Lexington Law Firm, 993 F.3d 346, 349 (5th Cir. 2021). Though that verdict has since been

vacated, see id., on information and belief, Lexington Law faces similar potential liability in Ad

Astra.

         19.   Plaintiffs also seek coverage for defense costs incurred by several national law

firms, including Williams & Connolly LLP and Goodwin Proctor LLP. (See, e.g., Compl. ¶¶ 62,

79.)




                                                -4-
.
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.6 Page 5 of 7




        20.    In Ad Astra, Williams & Connolly LLP junior associates bill at a rate of $580 per

hour and at least one attorney bills at a rate of $1,100 per hour. Ad Astra, Case No. 18-cv-01145,

Declaration of Edward J. Bennett, Dkt. No. 255-8, at ¶ 11.

        21.    In Ad Astra, Williams & Connolly LLP billed $40,255 preparing just one discovery

motion. Id.

        22.    In this action, Plaintiffs seek coverage under three policies of insurance each with

an aggregate limit of $5 million. (Compl. ¶¶ 34, 44, 49.)

        23.    Plaintiffs have also designated this action as “Discovery Tier 3,” which means

Plaintiffs claim more than $300,000 in damages. (Compl., Caption.)

        24.    Accordingly, the amount in controversy is in excess of $75,000, and this Court has

original jurisdiction over this action under 28 U.S.C. § 1332.

        WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants hereby remove this

action to the United States District Court for the District of Utah from the Third Judicial District

Court in and for Salt Lake County, State of Utah.




                                                -5-
.
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.7 Page 6 of 7




                                             Defendants,

                                             CATLIN SPECIALTY INSURANCE
                                             COMPANY and INDIAN HARBOR
                                             INSURANCE COMPANY

                                             By:

                                             /s/ Chet W. Neilson
                                             Paul M. Belnap
                                             Stuart H. Schultz
                                             Chet W. Neilson
                                             pbelnap@strongandhanni.com
                                             sschultz@strongandhanni.com
                                             cneilson@strongandhanni.com
                                             Strong & Hanni
                                             102 South 200 East, Suite 800
                                             Salt Lake City, UT 84111
                                             Telephone: (801) 532-7080
                                             Facsimile: (801) 596-1508


                                             Matthew J. Shiroma (pro hac vice
                                             forthcoming)
                                             mshiroma@daypitney.com
                                             Day Pitney LLP
                                             242 Trumbull Street
                                             Hartford, CT 06103-1212
                                             Telephone: (860) 275-0217
                                             Facsimile: (860) 956-5811

                                             Their Attorneys




                                       -6-
.
    Case 2:21-cv-00301-JNP-JCB Document 2 Filed 05/13/21 PageID.8 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on today’s date, the foregoing was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s CM/ECF system.

        A copy of the foregoing was mailed on today’s date, via certified mail, to the Plaintiffs at
the following address:

        George Hofmann
        Joshua K. Peterman
        Cohne Kinghorn, P.C.
        111 East Broadway, 11th Floor
        Salt Lake City, UT 84111
        Tel: (801) 363-4300
        Fax: (801) 363-4379
        ghofmann@ck.law
        josh@ck.law

        Mark E. Miller
        Tab R. Turano
        Miller Friel, PLLC
        2445 M Street, Suite 910
        Washington, DC 20037
        Tel: (202) 760-3160
        Fax: (202) 459-9537
        millerm@millerfriel.com
        turanot@millerfriel.com

        Attorney for Plaintiffs
        John C. Heath, Attorney at Law, PC
        d/b/a Lexington Law Firm and
        Creditrepair.com, Inc.

                                                       /s/ Paul M. Belnap
                                                       Paul M. Belnap




                                                 -7-
.
